Citation Nr: 1453946	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-18 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to the proceeds of the Veteran's National Service Life Insurance (NSLI) policies.


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1967.  He died in May 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania, that disallowed the appellant's claim for the proceeds of the Veteran's NSLI policies.  The ROIC also determined that B.A.C. was the rightful beneficiary of the Veteran's NSLI policies.  As such, this is a "contested" claim.  See 38 C.F.R. § 20.3(p) (2014) (The term "[s]imultaneously contested claim refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit or the allowance of one claim results in the payment of a lesser benefit to another claimant.")

Although this appeal was developed at the Philadelphia ROIC, jurisdiction of the claims folder resides with the Atlanta, Georgia, RO.  In August 2013, the appellant appeared at a hearing held at the Atlanta RO before the undersigned (i.e., Travel Board hearing).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran died in May 2011. 

2.  In October 2007, the Veteran applied for NSLI, designating the appellant as the sole beneficiary.  Insurance policies were issued in February 2008 and May 2008.
 
3.  On June 1, 2009, the Veteran executed a change of the beneficiary of his NSLI, designating B.A.C. as the principal beneficiary and their son and granddaughter as survivor beneficiaries, which was duly witnessed by a disinterested third party.  
 
4.  The evidence of record does not reflect that the Veteran lacked testamentary capacity or that he was under undue influence at the time he designated B.A.C. as his principal beneficiary on June 1, 2009.  


CONCLUSION OF LAW

1.  The appellant is not the last-named beneficiary of the Veteran's NSLI policies; and, thus, she is not entitled to the proceeds of such policies.  38 U.S.C.A. § 1917 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.355, 8.19 (2014).  

2.  The Designation of Beneficiary in favor of B.A.C. executed on June 1, 2009, is valid, and B.A.C. is entitled to the proceeds of the policy.  38 U.S.C.A. § 1917 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.355, 8.19 (2014).




	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in July 2011, the RO notified the appellant of the information and evidence was not of record that would be required to substantiate the claim, and what evidence she was responsible for providing and what evidence the ROIC would seek to provide on her behalf.  Both parties were provided a Statement of the Case on the issue on appeal.  

As for the hearing conducted in August 2013, it is unclear as to whether the appellee (B.A.C.) received notice of the hearing.  Letters from ROIC informed her that the appellant had requested a personal hearing.  There is also a communication from the ROIC reminding the RO to give notice of the hearing date to both parties.  The claims file only contains the notification letter that was sent to appellant, however.  Nevertheless, any notice deficiencies concerning the appellee (B.A.C.) are harmless error, because the decision is in her favor.  The duty to notify has been satisfied.  

All relevant VA medical records have been obtained, and there is no indication of the existence of private records.  Further, based on the appellant's contentions, VA obtained a forensic laboratory analysis of the handwriting and signature in the June 2001 Designation of Beneficiary in the appellee's favor from the Office of the Inspector General.  There is no additional notification or assistance that would remain to be provided to any party.  As such, the Board finds the duty to assist the appellant has been met. 

II.  Analysis

The record reflects that the Veteran applied for NSLI in October 2007 on a VA Form 29-4364 (Application for Service-Disabled Veterans Insurance).  He designated the appellant, identified as his wife, as the sole beneficiary.  In May 2008, he was informed that he had been issued a life insurance policy, effective in February 2008, and a supplemental life insurance policy, effective in May 2008.  

A Form 29-336b (Designation of Beneficiary) carrying the Veteran's signature, dated June 1, 2009, and witnessed by another individual, was subsequently received.  In this form, the Veteran designated his wife, B.A.C., as the principal beneficiary, to receive all of the proceeds.  He also designated his son B. and granddaughter C. as principal beneficiaries, to receive one-half each.  He wrote that the beneficiary B.A.C., his wife, was "not to be changed at any time of his death," and indicated that his son and granddaughter would only get the survivors' share.  

The Veteran died in May 2011, and both B.A.C. and the appellant applied for the NSLI proceeds.  The RO granted the claim of B.A.C., based on the June 2009 Designation of Beneficiary.  The appellant contends that the June 2009 Designation of Beneficiary is not valid, and, therefore, should be set aside in favor of the October 2007 designation in her favor.  She argues that she was the initial beneficiary, and did not know that the beneficiary had been changed.  She also contends that the Veteran did not sign the June 2009 Designation of Beneficiary, but that the signature was a forgery.  She also states that the Veteran was not competent to change the Designation of Beneficiary in June 2009.  Finally, she avers that if the Veteran did sign the June 2009 Designation of Beneficiary, it was because of the undue influence of B.A.C.  

An NSLI policy is a contract between the veteran and the Federal Government which assigns legally binding duties and responsibilities to each party.  The Federal Government promises to pay the proceeds of an NSLI policy to whomsoever the veteran designates as the beneficiary or beneficiaries of the policy proceeds.  Should questions arise regarding the proper beneficiaries of NSLI policies, Federal law rather than state law governs.  Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) (citing United States v. Donall, 466 F. 2d 1246, 1247 (6th Cir. 1972)); see also Wolfe v. Gober, 11 Vet. App. 1 (1997). 

The veteran, as the insured, possesses the right to designate the beneficiary or beneficiaries of the policy, and at all times enjoys the right to change the beneficiary or beneficiaries without the consent of such beneficiary or beneficiaries.  38 U.S.C.A. § 1917; 38 C.F.R. § 8.19 (emphasis added).  Thus, the veteran has the right to change the beneficiary of an NSLI policy at any time, with or without the knowledge or consent of any present or prior beneficiaries.  See Young v. Derwinski, 2 Vet. App. 59 (1992).

A change of beneficiary, to be effective, must be made by notice in writing, signed by the insured, and forwarded to VA by the insured or the insured's designated agent, and must contain sufficient information to identify the insured.  38 C.F.R. 
§ 8.19; see Fagan v. West, 13 Vet. App. 48 (1999).  

Here, the Veteran submitted the appropriate form, 29-336b, to designate a new beneficiary.  It clearly identified the insured Veteran, and was signed by him.  It is sufficiently clear that the Veteran intended his wife, B.A.C., to be the principle beneficiary, with his son and granddaughter as survivor beneficiaries, i.e., they would receive the proceeds if the principal beneficiary pre-deceased the Veteran.  

Concerning the signature on the June 1, 2009, Designation of Beneficiary, first, the signature was witnessed by a third party, and there have been no allegations that this individual was other than a disinterested witness.  Second, in February 2012, the Office of the Inspector General completed a forensic laboratory investigation of the handwriting in the June 2009 designation of beneficiary, which resulted in a conclusion that the Veteran was probably the signatory.  Thus, the Board finds that allegations of forgery by B.A.C. to be without merit.

The appellant also contends that the Veteran was not mentally competent at the time he signed the June 1, 2009 beneficiary change, and, therefore, lacked the mental capacity to change the beneficiary at that time.  The appellant points out that the Veteran was adjudicated incompetent by VA in August 2009, based on medical statements received prior to June 1, 2009.  In particular, she points to an assessment by a VA social worker dated May 18, 2009, requesting that a fiduciary be appointed to handle the Veteran's VA monetary benefits.  

A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursements of funds without limitation.  38 C.F.R. § 3.353(a).  However, a separate regulation governs the testamentary capacity of the insured to execute designations or changes of beneficiary.  38 C.F.R. § 3.355.  In particular, "lack of testamentary capacity should not be confused with insanity or mental incompetence.  An insane person might have a lucid interval during which he would possess testamentary capacity.  On the other hand, a sane person might suffer a temporary mental aberration during which he would not possess testamentary capacity."  38 C.F.R. § 3.355(c).  In other words, a finding of mental incompetence does not necessarily establish lack of testamentary capacity.  

"Testamentary capacity" is defined as "that degree of mental capacity necessary to enable a person to perform a testamentary act.  This, in general, requires that the testator reasonably comprehend the nature and significance of his act, that is, the subject and extent of his disposition, recognition of the object of his bounty, and appreciation of the consequence of his act, uninfluenced by any material delusion as to the property or persons involved."  38 C.F.R. § 3.355(a).  Due consideration should be given to all facts of record, with emphasis being placed on those facts bearing upon the mental condition of the insured at the time or nearest the time he executed the designation or change.  38 C.F.R. § 3.355(b).  

There is a rebuttable presumption in favor of testamentary capacity.  38 C.F.R. § 3.355(c).  Further, the burden of proving lack of testamentary capacity lies with the person so contesting.  The contestant must show a lack of testamentary capacity by a preponderance of the evidence.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).

At the time of the designation of B.A.C. as beneficiary, on June 1, 2009, the Veteran was living in a VA nursing home, and there are entries on that date from a social worker and nursing progress notes.  No behavioral or cognitive problems were noted in the nursing notes.  According to the social work note, he attended a group therapy session that day, along with six other Veterans.  He was noted to have been appropriate and alert in the group.  The Veteran disclosed that he felt uneasy about having to deal with his wife and girlfriend.  He stated that today, he would get his compensation money, which his wife would bring to him, and then his girlfriend would come and take all of the money to pay all the bills in the new home they bought two years ago.  He stated that he felt like he was being taken advantage of, but continued to give his girlfriend all of his money.  He had expressed his concerns to his inpatient social worker who was currently working with assisting him with this matter.  The social worker emphasized that the Veteran did very well expressing how he was feeling, and showed disappointment in the situation he had found himself in.  He appeared receptive to feedback and effectively utilized the group for self-growth.

This evidence supports a finding that the Veteran, at that time, had "that degree of mental capacity necessary to enable a person to perform a testamentary act."  There is no indication that he could not reasonably comprehend the nature and significance of his act, in particular, the subject and extent of his disposition, i.e., his NSLI life insurance policies.  His handwritten additions to the form make it clear that he recognized of the object of his bounty, i.e., his wife B.A.C, and appreciation of the consequence of his act, i.e., that B.A.C. would now be the beneficiary of his insurance policies, and, should she die before the Veteran, the child and grandchild of the Veteran and B.A.C. would benefit.  The treatment records show that the Veteran, on that date, was expressing concerns and uneasiness about his relationship with the appellant, whom he felt was taking advantage of him.  His changing the beneficiary from the appellant to his wife, B.A.C., was consistent with his expressed feelings and thoughts at that time.  

Moreover, his actions do not appear to have been influenced by any "material delusion as to the property or persons involved."  Similarly, the evidence does not show undue influence by B.A.C.  Generally, "undue influence" which will nullify a change of beneficiary is that influence or dominion, as exercised at the time and under the facts and circumstances of the case, which destroys the free agency of the testator, and substitutes, in the place thereof, the will of another.  Lyle v. Bentley, 406 F. 2d 325 (5th Cir. 1969).  Before a testament can be set aside on the grounds of undue influence, the contestant must prove (1) the existence and exertion of an influence; (2) the effect and operation of such influence so as to subvert or overpower the mind of the testator at the time of the execution of the testament; and (3) the execution of the testament which the maker thereof would not have executed except for such influence.  See Lyle.

VA treatment records dated both before and after June 1, 2009, show numerous occasions, beginning in 1998, on which the Veteran's treatment providers recommended that he be afforded a guardian to manage his finances.  These recommendations were due, in general, to impulsive and self-destructive spending by the Veteran.  In April 1998, a guardian of VA disability funds was recommended because he had recently been hospitalized for detoxification from alcohol and cocaine, was not motivated to discontinue use of either of the substances, and had been spending his disability money on cocaine.  In October 1998, his attending the VA psychiatrist stated that it was his professional opinion that the Veteran required a guardian, other than a family member, due to his diagnosis of cocaine dependence, as he had demonstrated misuse of his pension and other compensatory benefits.  In March 2001, the psychiatrist wrote that the Veteran required a guardian of his funds to supervise and manage his funds due to his cocaine dependence, and that it was his clinical opinion that the Veteran did not have the capacity to manage his funds.  He had been admitted several times to different hospitals due to worsening of his PTSD, due to his cocaine use.  He used all of his funds and compensation for this addiction, and as a consequence, had become a homeless Veteran.

In May 2006, it was noted that the Veteran's wife (B.A.C.) now had control of his bank account as a direct response to his having granted ATM access to his drug dealer, who had cleaned out the Veteran's account.  This was not, however, a formal guardianship appointment, but rather an arrangement whereby the Veteran's compensation check would go to B.A.C.'s address.  She would then cash the check, and apparently, give most or all of the money to the Veteran.  

The Veteran was brought to a VA facility in November 2008 by the appellant, who stated that she was his wife and could no longer care for the Veteran. At that time he was dirty, and his speech was mumbled and slurred.  His mood was labile and affect was restricted, and he had poor judgment and insight.  The Veteran was treated for an immediate physical problem, and was cleared medically for discharge.  The doctor called his "wife" (the appellant) to pick him up, but she stated that the Veteran had dementia and had been violent at home.  She felt it would not be safe for him to come home.  The doctor noted that the Veteran lacked decision making capacity.  

It was determined to admit the Veteran to a VA Community Living Center (CLC) which began in November 2008 and lasted well over a year.  It was soon learned that the Veteran was "married" to two women at the same time.  In general, the medical records show that the Veteran during this period expressed dissatisfaction with his relationship with the appellant and her two children, and stated that he felt that he could trust B.A.C.  Far from insinuating herself into the Veteran's life, the records indicate that B.A.C. was contacted by VA after the appellant stated she could not care for the Veteran.  He felt that the appellant took advantage of him, which he often resented.  VA social workers also became involved, as it appeared that the Veteran was turning over the entire proceeds of his compensation check to the appellant, without retaining any for his own needs, and that she was refusing to provide any financial information to the Veteran.  It appeared that she was not, in fact, paying the mortgage on their home, and the Veteran was concerned about his debt and credit rating.  The question of appointing a fiduciary was discussed with the Veteran on a number of occasions, and he agreed, and indicated that he wanted B.A.C. to look after his money.  

In March 2009, the Veteran was seen for a psychiatric consult.  It was noted that he had been previously declared incompetent, but was more alert and appropriate, and it was to be determined whether he could live in a structured living facility.  He had been admitted on November 20, 2008 for long-term care by his current wife (the appellant), who stated that she could no longer care for him at home due to his drinking and aggressive behavior.  A history of significant problems with substance abuse was noted.  On one occasion, he had given his ATM card to his drug dealer, who cleaned out his bank account.  As a result, his wife (B.A.C.) wife became his payee.  He had ceased to live with her since about 2005, because of his behavioral problems, but she seemed to dole out significant amounts of his money to him.  On more than one occasion, he was admitted for homicidal ideation toward her, because she would not give him the amount of money he wanted.  Nevertheless, he seemed to have had a genuine, though estranged, marital bond with her, and providers frequently communicated with her.  

At this time, the Veteran was able to attend to his activities of daily living independently, but stated that when he drank, he sometimes forgot to eat and take care of himself.  He had a recent episode of disappearing from the nursing home and returning intoxicated.  He also stated that he had been buying beer from other nursing home residents.  He exhibited poor judgment by these actions and by continuously lying to nurses and staff about his alcohol abuse.  He exhibited good insight to his alcohol abuse and nicotine dependence and his need for treatment.  He was fully oriented.  Tests of attention, concentration, short-term memory, long-term memory, language, naming, abstractions, written commands, calculations, and constructions were normal.  His executive functioning, organization and planning seem to be impaired at this time, which seemed to be his baseline.  His history of substance abuse indicated impaired judgment and little insight.  Beyond this, however, his cognitive examination was very good, and he seemed to have high levels of functioning overall.  

On another occasion in March 2009, in complaining about the appellant, the Veteran stated that she used forged papers to get the court to send her money to pay for the home lived in.  Given his history, if he was to be put into a more independent living situation, it was felt that he would likely relapse into substance abuse out of loneliness, poor judgment, PTSD symptoms, and, because he had income from his 100 percent service connected disability, he would be at risk for abuse from many angles.

On May 7, 2009, a VA social worker wrote that the Veteran continued to desire to disentangle himself from several major problems involving bigamy, finances and property that had occurred throughout the years.  The second woman he was married to refused to disclose to the Veteran any financial information.  He was in agreement with the need for a fiduciary.  B.A.C. had initially agreed to be his guardian, but the actual implementation of what needed to occur and the responsibilities of guardianship may be overwhelming for her.  However, he appeared to have impaired ability to manage his finances as well as making choices for himself that were in his own best interest.  

On May 18, 2009, the social worker wrote a lengthy letter in support of a fiduciary appointment for the Veteran.  She noted that the Veteran was residing at the CLC at the VA medical center.  He had been assessed by mental health professionals to have impaired judgment.  She identified numerous documents from the medical record indicating a need for an examination and possible appointment of a fiduciary through VA.  The Veteran had been recently diagnosed with a cognitive disorder and vascular dementia.  He had a history of chronic alcohol and drug abuse, and was 100 percent service connected for posttraumatic stress disorder.  He was found to have recently consumed alcohol while residing at the CLC, contrary to the rules.  He had a second, bigamous marriage to the appellant, and there were concerns that the appellant was possibly taking financial advantage of the Veteran.  He stated he did not have any idea regarding his financial situation.  The appellant had denied him access to financial reports and accounts and refused to provide the social worker with any information to assist the Veteran in understanding his situation.  

The Veteran desired his first wife, B.A.C., to handle any personal matters.  She presently had a durable power of attorney for healthcare.  She remained interested in the Veterans well-being, and desired to assist the Veteran, but she reported having a conflict regarding what she felt the Veteran may need in his best interest versus his demands.  She appeared to have a sincere concern for the Veteran's well-being, and further exploration was needed.

In August 2009, the social worker wrote again, noting that she was aware that debtors have been seeking out the Veteran, and he was concerned with what his second wife, the appellant, had done to his credit, and his debts owed.  The first wife appeared to have his best interests in mind.  Reference was made to a June 19, 2009, note indicating that the psychiatrist agreed with the application for fiduciary appointment for the Veteran as he did not appear to have the capacity to manage his financial affairs.  

B.A.C. again expressed reservations about her ability to act as fiduciary.  After the Veteran was adjudicated incompetent to manage his funds, a professional fiduciary was appointed.  There is no evidence contained in these records which indicates B.A.C. tried to exercise any undue influence, and the treatment providers felt she was acting in the Veteran's best interests.  In contrast, the Veteran, as well as a VA social worker, felt that the appellant may be exploiting the Veteran financially.  

The social worker noted, in May 2009, that the Veteran had been diagnosed as having vascular dementia, and on several occasions the Veteran reported subjective memory loss.  However, psychiatric evaluation in March 2009 found both short and long term memories to be intact, as were other cognitive functions.  The treatment records show that the Veteran displayed an understanding of the consequences of his choices on his financial affairs, but he appeared to be subject to impulsive spending, whether on drugs, alcohol, or individuals such as the appellant.  This impulsive spending was in excess of what he could afford, and at times he was homeless as a result.  However, in terms of planning, the evidence demonstrates that on and close to June 1, 2009, he was seeking methods by which he could curtail the impulsive spending, such as by turning his affairs over to a fiduciary.  The Designation of Beneficiary itself indicates that the Veteran attempted to make it a permanent designation.  However, it would not be legally permissible to waive his right to change the beneficiary in the future, and the effort does not indicate he lacked testamentary capacity.  

The appellant's arguments of undue influence are essentially, first, that B.A.C. removed the Veteran from the VA nursing home, in order to gain the Veteran's benefits.  However, the Veteran was in the nursing home at the time he changed the beneficiary to B.A.C. in June 2009.  Moreover, the medical records do not contain any indication that B.A.C. at any time removed the Veteran from the VA nursing home for the purpose of gaining access to his benefits.  For one thing, once the Veteran was adjudged incompetent, an outside fiduciary was appointed to manage the Veteran's affairs.  Throughout the period from November 2008 until his death in May 2011, B.A.C. demonstrated her willingness to assist the Veteran as she was able, but she was reluctant to assume financial responsibility, and a professional fiduciary was appointed.  Her reluctance is understandable in light of the March 2009 notation that on previous occasions, the Veteran had threatened to kill her if she did not give him more money.  

The second contention is essentially a res ipsa loquitur (the thing speaks for itself) argument: that the Veteran would never have deprived the appellant and their children of support if he had been in full possession of his mental faculties.  In other words, the fact that he did designate a different beneficiary is proof that he lacked testamentary capacity, and/or was under undue influence.  However, the remainder of the evidence does not support this interpretation.  On numerous occasions from January 2009 on, the Veteran expressed resentment that the appellant and her children lived in "his" house, and that she took his compensation payments.  He indicated that he wished to evict them from the house.  The Veteran also denied that the appellant's children were his, and, in support of this, the Board observes that although the appellant and the Veteran had reportedly been "married" since 1991, the Veteran was not listed as the father of either of the 2 children of the appellant's who were born in 1999 and 2003.  He had stated that he claimed them as dependents because he felt sorry for them.

Thus, for the foregoing reasons, the Board finds that the Veteran retained testamentary capacity at the time that he signed the Designation of Beneficiary in favor of B.A.C. on June 1, 2009, and that he was not under undue influence of B.A.C. or any other potential beneficiary, such as his son and granddaughter.  Therefore, the Board finds that the June 1, 2009 Designation of Beneficiary is valid, and the appellant is not entitled to recognition as a beneficiary of the Veteran's NSLI policies.






ORDER

The appellant's claim of entitlement to proceeds of the Veteran's National Service Life Insurance (NSLI) policies is denied.

The appellee (B.A.C.) is entitled to the proceeds of the Veteran's National Service Life Insurance (NSLI) policies.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


